Citation Nr: 0410953	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, the appellant's spouse and a treating physician 


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to March 
1965.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 and later rating decisions by the 
Department of Veterans Affairs (VA) Denver Colorado Regional 
Office (RO), denying the veteran entitlement to service connection 
for residuals of a back injury.

In November 2002, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned Veterans 
Law Judge.  The transcript of the veteran's testimony has been 
associated with his claims file.

This case was previously before the Board and in July 2003 it was 
remanded to the RO for further development.  The case has since 
been returned to the Board and is now ready for appellate review. 


FINDING OF FACT

The veteran's current back disability is not demonstrated to have 
had its onset in service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2003); 38 C.F.R. § 3.303 (2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the claimant 
and the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As part 
of the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.

The record reflects that the VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided copies of the 
rating decisions noted above, a July 2002 statement of the case 
and supplemental statements of the case dated in December 2003 and 
January 2004.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, as well as the Board's July 2003 remand, the veteran 
was also specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on his 
behalf.  Further, in a September 2003 letter, the RO specifically 
informed the veteran of the information and evidence needed from 
him to substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would attempt 
to obtain.  The record discloses that VA has met its duty to 
assist the veteran also in obtaining evidence necessary to 
substantiate his claim.  Most notably records of private treatment 
provided to him since service and lay statements in support of the 
veteran's claim have been obtained and associated with his claims 
file.  There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that the 
September 2003 VCAA letter was mailed to the veteran subsequent to 
the appealed rating decision in violation of the holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The Board, 
however, finds that in the instant case the veteran has not been 
prejudiced by this defect.  In this regard, the Board notes the 
veteran was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the Boar 
finds that any error in the chronological implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background.

The veteran's service medical records are negative for complaints 
and/or findings of a back disorder.  An injury to the veteran's 
back in service is neither recorded nor suggested by the 
chronological service medical records or by the veteran's 
contemporary report of medical history provided at service 
separation.  On the veteran's January 1965 medical examination for 
service separation a clinical evaluation of the veteran's 
musculoskeletal system to include his spine found no abnormality.  

Post service, the veteran presented to a United States Public 
Health Service physician in December 1968 with complaints of a 
pain in his right lower back of one-day duration.  Following 
physical examination, low back strain was diagnosed.

In an undated statement, a private physician, W. Michael Hill, 
D.C., reported that that he has been treating the veteran for 
approximately the last 10 years for neck and low back complaints.  
He noted that x-rays of the low back showed no indication of 
recent fracture or dislocation but revealed severe degeneration of 
the L5 disc space and spurring on the anterior vertebral bodies of 
L2 through S1.  Dr Hill stated that if he had to speculate on the 
time frame of the degeneration that has taken place at the L5-S1 
disc space, he would say 20 to 40 years.

In a statement dated in December 2001, a service colleague 
recalled that the veteran was placed on light duty, while serving 
in Germany, due to a back injury. Later statements from the 
veteran's former spouse and another former service member, 
received at his hearing in April 2002, noted that the veteran had 
problems with his back subsequent to service, between 1967 and 
1974, and a back injury in service, respectively.  The veteran's 
service colleague stated that while he was aware of the veteran 
sustaining a back injury in service, he did not remember how it 
happened or where it happened. 

In April 2002, the veteran testified that he injured his back in 
1963 while loading a heavy piece of equipment onto a truck.  He 
said he fell, landed on the ground and immediately experienced 
excruciating pain.  He said he presented to a service department 
dispensary where he was evaluated and placed on light duty for 
approximately 6 to 8 weeks. He said no further treatment was 
provided to him.  The veteran said that subsequent to service he 
continued to have ongoing back problems requiring medical 
treatment  The veteran's witness, Dr. Hill his treating 
chiropractor, testified that he has been treating the veteran 
since 1994 for severe degenerative changes to include degenerative 
changes in his lower back.   When asked to elaborate on his 
earlier undated statement noted above, he responded that there is 
"a relationship between severe degeneration and injury somewhere."  
He further testified that, based on the history of injury in 
service as described by the veteran, he believed that injury to 
the veteran's spine occurred at that time.

At his hearing, in November 2002, before the undersigned the 
veteran described an injury to his back in service and the 
treatment rendered to him by service clinicians consistent with 
his earlier testimony.  He testified that after being placed on a 
period of light duty he returned to his regular duties for the 
remainder of his time in service.   He said that following service 
he first sought treatment for his back in 1967 and that currently 
he sees a chiropractor on an almost weekly basis.   He also 
testified that over the years he has not sustained any other 
injury to his back.

Treatment records, received in November 1993, and dated no earlier 
than October 1990, show evaluation and treatment rendered to the 
veteran by a number of private physicians for back related 
problems, including disc degeneration in the lumbar spine for 
which he sees chiropractors for on a regular basis.  Injuries to 
his back were noted to have occurred in September 1997 and April 
1998 as a result of lifting a box of books and a motor vehicle 
accident, respectively.  In an undated report of x-ray of the 
lumbar spine, John Suyak, Jr., M.D. diagnosed the veteran as 
suffering from Grade 2 spondylolisthesis of the 5th lumbar 
vertebra.  He noted that this spondylolisthesis falls into the 
category of Type IV: Traumatic.  Dr. Suyak stated that this type 
of back disorder could occur as a result of severe injury creating 
a fracture of the neural arch.  He added that this category 
correlates with the veteran's history of injuring his back in 
service.  Ronald C. Pringle, D.C., in a letter dated in October 
2004, informed the veteran that his old clinical records have been 
discarded but that he recalled treating the veteran in the 
eighties for chiropractic care of his lower back.

Analysis 

In order to prevail on the issue of service connection, there must 
be evidence of a current disability; medical or, in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and medical evidence of a 
nexus between the claimed in-service injury and the present 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1993).  
In this case, the veteran avers that he sustained a traumatic 
injury to his back while serving in service.  However there is no 
documentation in the veteran's service medical records of any 
trauma to the veteran's back during service.  Furthermore, the 
veteran has failed to provide credible evidence to account for the 
lengthy time period subsequent to his claimed back injury in 1963 
and his service separation, for which there is no clinical 
documentation of his claimed residual back disability.  The 
absence of treatment records subsequent to 1963 and for so many 
years after service is probative against the linkage between the 
veteran's current back disability and an event in service.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).

The Board acknowledges the statements received from service 
colleagues of the veteran.  These statements, however, recalling 
that the veteran sustained a back injury in service, are 
insufficient by themselves to establish a basis for service 
connection.  It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish service 
connection through medical records alone." Triplette v. Principi, 
4 Vet.App. 45, 49 (1993), citing Cartright v. Derwinski, 2 
Vet.App. 24, 25 (1991). It is equally clear, however, that the 
resolution of issues, which involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Here, the Board chooses to place 
greater weight on the service department reports, which are 
contemporaneous with the veteran's service, than it does with 
vague statements made from distant memory many years thereafter.
   
With respect to the veteran's current back disorder, the Board 
finds no evidence of record that provides a competent opinion 
establishing a link between the veteran's current back 
disabilities and any injury to the back in service. We have 
considered Dr. Hill's testimony expressing his belief that the 
veteran's degenerative changes of the lower back relate to an in-
service injury to the low back, as well as, Dr. Suyak's similar 
attribution of a back disorder to service.  The Board does not 
question the good faith of these physicians who have provided 
treatment to the veteran for his back problems.  However the Board 
is not required to accept doctor's opinions rendered many years 
after service that necessarily rely upon uncorroborated history as 
reported by the veteran.  A bare conclusion, even when reached by 
a health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  Accordingly, the Board concludes, following a 
longitudinal review of the evidence in its entirety, that there is 
no basis for granting service connection for a back disorder.  The 
appeal is denied.

In reaching the decision above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, but 
does not find that the evidence is approximately balanced, such as 
to warrant its application.  



ORDER

Entitlement to service connection for a low back disorder is 
denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



